DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a preferable limitation at line 11.  It is not clear if applicant intends for this limitation to be required or merely preferred.  For the purposes of this action, this limitation is not given patentable weight.
Claim 4 recites “in particular a closed-loop manner.”  This claim language is ambiguous as it is not clear if this limitation is required.  For the purposes of this action, this limitation is not given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micheli et al. (US 2012/0207651).
Claim 1: Micheli teaches a process of controlling an electrostatic atomizer for liquids (Abst.; ¶¶ 0053; 0068), the atomizer comprising: a liquid tank 82 and a delivery device 86, 240 for the liquid from the tank, a high voltage source 26 connected to at least one atomizing nozzle 12 (Figs 1 and 13; ¶¶ 0050-0052, 0068), wherein the voltage intensity supplied at the nozzle is detected by sensors of control electronics (¶¶ 0050-0052).
Claim 2:  Micheli further teaches that the atomizer comprises a housing (Fig. 13); an electrical energy source 22 by which the high voltage source is applied; an activation mechanism 34 for activating the atomizer; and control electronics 32 which control the dispensing of liquid (¶ 0053).
Claim 3:  Micheli teaches that the delivery device 240 is arranged between the liquid tank and the nozzle and that the delivery device comprises first and second lines (Fig. 13).
Claim 4:  Micheli teaches that the nozzle and/or high voltage source is controlled based on information received from the sensors to optimize dispensing of the liquid (¶ 0053).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Micheli in light of Tsuruta et al. (JP59-053106, machine translation).
Claims 5, 6 and 8:  Micheli fails to teach comparing measured values with reference values.  Tsuruta teaches a process of controlling an electrostatic spray device (p. 2) and explains that a voltage corresponding to a reference spraying distance is measured in order to ensure that the nozzle remains at the desired distance (i.e. also claimed alignment) from the surface to be sprayed (pp. 4-6).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have taken a reference measurement in the process of Micheli and used that measurement as a comparison in order to have maintained a desired distance of the nozzle from the surface with the predictable expectation of success.
Claim 7:  Micheli also teaches that a coating parameter of a surface is determined based on analysis of the sensor data (¶ 0053).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Micheli in light of Yamane et al. (US 4,785,995).
Claim 9:  Micheli fails to teach mixing liquids.  Yamane teaches a process of controlling an electrostatic spray device (Abst.) and explains that, when it is desirable to mix two liquids, the two liquids are separately supplied to a mixing device prior to the nozzle to mix the liquids at a prescribed amount (1:53-2:6).  Thus, it would have been obvious to one of ordinary skill in the art at the time the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Micheli in light of O’Dea et al. (US 2011/0040147).
Claim 10:  Micheli fails to teach heating or cooling.  O’Dea teaches a process of controlling an atomizer and explains that the nozzle can be heated or cooled to optimize the parameters of the liquid (¶ 0105).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a heating and/or cooling device in Micheli in order to have optimized the temperature of the liquid.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Micheli in light of Scholz (AU 2004203520).
Claim 11:  Micheli fails to teach that the nozzle is activated after the high-voltage generator.  Scholz teaches a process of controlling an atomizer (Abst.) and explains that, in operation, first the voltage is activated and then the nozzle and, during deactivation, the nozzle is deactivated before the voltage (p. 2:11-24).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected to activate the nozzle after the voltage and to have deactivated nozzle before the voltage in the process of Micheli with the predictable expectation of success.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Micheli and Scholz in light of Duru (US 2008/0290185).
Claim 12:  Micheli and Scholz teach all the limitation of claim 12, as discussed above with respect to claim 11, except for reversing the flow of the delivery device during deactivation.  Duru teaches a process of controlling fluid flow wherein fluid flow is reversed during deactivation in order to .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Micheli in light of Rifkin (US 2017/0136501).
Claims 13 and 14:  Micheli fails to teach moving the nozzle between an active and inactive position.  Rifkin teaches a process of controlling a spray device and explains that the nozzle should be moved to an active position during operation and then moved to an inactive position after operation in order to protect the atomizing nozzle (¶ 0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have moved the nozzle of Micheli from an active to inactive state and vice versa in order to have protected the nozzle with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT A VETERE/               Primary Examiner, Art Unit 1712